Citation Nr: 0838064	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  95-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an evaluation higher than 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1994 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The Board notes that the issue of service connection for 
asthma has a lengthy procedural history.  As noted above, the 
RO denied the veteran's claim in April 1994 and the veteran 
subsequently perfected an appeal of the decision.  The 
veteran testified at a personal hearing at the RO in 
September 1995.  The transcript of the hearing is associated 
with the claims file and has been reviewed.  

In February 1999, the Board denied the claim.  The veteran 
appealed the February 1999 Board decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
In July 2000, the CAVC issued a single judge decision 
affirming the Board's decision.  The veteran then filed a 
motion for reconsideration.  In a December 2000 Order, the 
CAVC remanded the case to provide the Board with an 
opportunity to readjudicate the claim under the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).

In August 2001, the Board entered a decision denying the 
veteran's claim of entitlement to service connection for 
asthma.  In April 2002, the veteran through his 
representative and the Secretary of Veterans Affairs (the 
parties) submitted a Joint Motion for Remand requesting that 
the Board's August 2001 decision denying the claim be vacated 
and remanded for further appellate review.  By Order issued 
in April 2002, the CAVC vacated the Board's August 2001 
decision and remanded the claim to the Board for 
readjudication consistent with its Order.  In August 2003, 
the Board remanded the issue on appeal to the RO for 
additional evidentiary development and to cure a procedural 
defect.

In February 2005, the Board again entered a decision denying 
the veteran's claim of entitlement to service connection for 
asthma.  In an October 2005 Joint Motion for Remand, the 
parties moved the CAVC to vacate the Board's February 2005 
decision and remand the case to the Board for further 
appellate review.  In an October 2005 Order, the CAVC vacated 
the Board's February 2005 decision and remanded the claim to 
the Board for readjudication consistent with its Order.

In January 2006, the Board entered another decision denying 
the veteran's claim of entitlement to service connection for 
asthma.  In a May 2007 Joint Motion for Remand, the parties 
moved the CAVC to vacate the Board's January 2006 decision 
and remand the case to the Board for further appellate 
review.  In a May 2007 Order, the CAVC vacated the Board's 
decision and remanded the claim to the Board for 
readjudication consistent with its Order.

In November 2007, the Board remanded the issue of service 
connection for asthma for further notice and evidentiary 
development.  The case now returns to the Board following 
such actions.    

During the course of the above appeal, the veteran perfected 
an appeal of a May 2003 denial of an increased rating for 
service-connected PTSD.  In June 2007, the veteran testified 
at a Board hearing before the undersigned Veterans Law Judge 
with respect to that issue.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran's currently 
diagnosed asthma is related to active military service.  

2.  The evidence of record shows that symptomatology 
associated with the veteran's PTSD results in something less 
than total occupational and social impairment but sufficient 
occupational and social impairment to support a finding that 
the veteran's disability more nearly approximates the 
criteria associated with a 70 percent rating under Diagnostic 
Code 9411. 


CONCLUSIONS OF LAW

1.  The veteran's asthma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for an evaluation of 70 percent for the 
veteran's service-connected PTSD have been approximated for 
the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand and the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In regard to the veteran's service connection claim for 
asthma, the RO advised the veteran of what the evidence must 
show to establish entitlement to service connection for his 
claimed disorder and described the types of information and 
evidence that the veteran should submit in support of the 
claim in a December 2003 VCAA notice letter.  The RO also 
explained what evidence VA was responsible for obtaining on 
the veteran's behalf with respect to the claim in said 
correspondence.  

Although the December 2003 VCAA notice letter did not address 
the elements of degree of disability and effective date, the 
veteran was advised of such elements in January 2008 
correspondence.  Moreover, the veteran's claim was 
readjudicated in April 2008.  Thus, although the veteran did 
not receive proper notice prior to the initial denial of his 
claim, any defect with respect to the timing of notice has 
been cured.      

In regard to the veteran's increased rating claim for PTSD, 
the record shows that the RO generally described the evidence 
and information that the veteran should submit in support of 
the claim and what evidence VA would obtain on the veteran's 
behalf in November 2002 correspondence.  The RO later 
explained how VA determines the disability rating and again 
described the types of information and evidence that the 
veteran should provide in support of his claim in May 2008 
correspondence.  Although neither VCAA notice letter 
specifically addressed the element of effective date, the 
veteran's claim for an increased rating is being granted for 
reasons explained in greater detail below.  Thus, notice of 
this element will be addressed by the AOJ when effectuating 
the award of benefits.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that all four Vazquez notice elements with 
respect to the veteran's increased rating claim were 
satisfied by virtue of correspondence sent to the veteran in 
May 2008 and the veteran's claim was readjudicated in June 
2008.  Any defect with respect to the timing of notice has 
been cured.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

To fulfill VA's statutory duty to assist, the RO afforded the 
veteran with examinations with respect to his claims.  Most 
recently, a supplementary medical opinion was obtained from 
Dr. J.K.B. in April 2008 pursuant to the November 2007 Board 
Remand and the opinion is deemed adequate for reasons 
explained below.  The veteran has also submitted a private 
medical opinion from Dr. K.B.D. dated in September 2007 in 
support of his claim.  Furthermore, the veteran's service 
treatment records are of record and VA and private treatment 
records that have been identified as relevant to the 
veteran's claim have been obtained, to the extent possible, 
and associated with the claims folder.

The Board notes that the veteran's attorney requested that 
the veteran be afforded with another opinion with respect to 
his asthma claim in May 2008 correspondence.  The attorney 
asserted that the April 2008 opinion was inadequate because 
Dr. J.K.B. did not accord any probative weight to the 
veteran's account of his self-diagnosis and treatment of 
asthma during his active duty service.  In the November 2007 
Board Remand, the physician was instructed to consider and 
discuss the veteran's statements regarding medical matters 
together with the other medical evidence relevant to his 
analysis regarding whether asthma is related to service.  A 
review of the April 2008 opinion reveals that Dr. J.K.B. 
considered the veteran's statements together with the other 
medical evidence but did not find the veteran's account of 
having self-treated asthma in service credible affording more 
probative weight to the other medical evidence of record.  
Dr. J.K.B. confirmed review of the claims folder and 
thoroughly explained the basis of his opinion.  Thus, the 
Board finds that the opinion is adequate and no further 
opinion with respect to the claim is needed.       

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been compliance with its prior Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).
Accordingly, the Board will proceed with appellate review.  


Analysis

Service Connection for Asthma

The veteran contends that he currently suffers from asthma as 
a result of his military service.  The veteran reports that 
he began to have breathing problems during his period of 
active military service and frequently self-treated his 
asthma symptoms at that time.  The veteran has also suggested 
that his asthma is related to exposure to herbicide agents in 
service.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

The medical evidence shows that the veteran currently suffers 
from asthma.  Specifically, the March 2003 VA examination 
report includes an impression of bronchial asthma since 1972 
by history with the examiner explaining that the diagnosis of 
asthma was established by medical records although the 
examination was normal at that time.  Other pertinent medical 
evidence also includes findings of asthma or asthma by 
history with respect to the veteran.  

Nonetheless, the most probative medical evidence of record 
does not show that the veteran's currently diagnosed asthma 
is related to active military service for reasons explained 
in greater detail below.  

Service treatment records show, in pertinent part, that the 
veteran presented with complaints of congestion in his chest 
with a cough and headache in June 1967, sinus congestion in 
February 1969, and pain and labored breathing at night in May 
1969; however, no clinical findings of asthma are noted.  A 
sick call treatment record dated May 19, 1969 specifically 
notes that the veteran had no history of asthma or 
respiratory problems and his difficulty breathing began 
shortly after his arrival in Vietnam in March.  The veteran 
told the examiner at that time that he was having trouble 
inhaling full breaths with no pain on expiration.  The 
examiner noted that the veteran's chest sounded "raspy"; 
however, the radiographic report of the chest dated May 19, 
1969 was negative.  The veteran's chest and lungs were 
subsequently clinically evaluated as normal at the December 
1969 discharge examination and there was no reference to 
asthma noted.  The veteran's chest and lungs were again 
clinically evaluated as normal at the January 1973 "broken 
service enlistment" examination and the veteran specifically 
denied having a history of asthma on the corresponding 
January 1973 report of medical history. 

The earliest clinical finding of asthma documented in the 
record is noted in 1974, approximately four years after the 
veteran's discharge.  The record reflects that the veteran 
told his private medical examiner in May 1974 that he first 
experienced some nocturnal asthma and had a severe attack 
while stationed in Vietnam in 1969 but the service medical 
examiner from whom he sought treatment did not believe that 
he had asthma at that time; the veteran did not indicate that 
he had diagnosed and self-treated his asthma at that time.  
The May 1974 private examiner diagnosed the veteran with 
seasonal allergic rhinitis and asthma secondary to grass weed 
pollen and house dust but did not link the veteran's asthma 
to his period of active service despite the veteran's account 
of having experienced asthma symptoms in service.

Furthermore, Dr. J.K.B. most recently concluded that it was 
not "at least as likely as not" that the veteran's asthma 
began in service in an April 2008 supplementary opinion.  As 
Dr. J.K.B. based his opinion on review of the claims folder 
to include the veteran's statements and prior examination of 
the veteran and thoroughly explained the basis of his 
opinion, the Board affords it great probative weight.   

The Board recognizes the veteran's repeated assertions that 
his current asthma began in service and he diagnosed and 
frequently treated his asthma symptoms himself during service 
rather than reporting to sick call for such treatment.  As 
the veteran's DD Form 214N identifies his military 
occupational specialty (MOS) as medical assistant and reveals 
that he completed education and training pertaining to his 
MOS during his time in service, the veteran is considered 
competent to diagnose his claimed asthma and render a medical 
opinion regarding the medical question of whether asthma is 
related to active service.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  However, the medical evidence contemporaneous to 
service, which shows that the veteran repeatedly denied 
having a history of asthma in service treatment records dated 
from 1969 to 1973, does not support the veteran's assertion.  
As a result, the Board is unable to afford the veteran's 
opinion any probative value as his account of having asthma 
since service is inconsistent with the record.  

In this regard, the Board has additionally considered the 
veteran's assertion that he diagnosed and self-treated asthma 
in service under the provisions of 38 U.S.C.A. § 1154(b), as 
instructed by the October 2005 Joint Motion for Remand.  
However, it is unclear from the record whether the veteran 
had combat service.  Although service personnel records 
reveal that the veteran received the Vietnam Service Medal 
with FMF combat insignia and bronze star for service in the 
Republic of Vietnam and participated in a "combat operation 
against the communist insurgent forces (VC) while attached to 
a Marine Infantry Battalion," the veteran's DD Form 214N 
reveals that he served as a medical assistant in the Navy and 
is in receipt of the Republic of Vietnam Campaign Medal, 
National Defense Service Medal, and Vietnam Service Medal.  
None of the veteran's awards or decorations is clearly 
indicative of combat status.  Assuming that the veteran does 
have combat status and is entitled to the presumption 
afforded combat veterans under 38 U.S.C.A. § 1154(b), 
however, his assertion that he first diagnosed and treated 
asthma during active service is clearly and convincingly 
rebutted by the evidence, which alternatively shows that the 
veteran repeatedly denied having asthma from 1969 to 1973 and 
asthma was not clinically diagnosed until four years after 
discharge.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007).

The Board further observes that the veteran submitted a 
private medical opinion by a cardiologist, Dr. K.B.D., 
wherein he concluded in September 2007 correspondence that it 
was more likely than not that the service treatment records 
and other testimony support a diagnosis of asthma dating back 
to the veteran's service in Vietnam and that the respiratory 
condition that the veteran had diagnosed over the years was 
of the same etiology and nature as the condition he had while 
he was in the service.  However, Dr. K.B.D. in rendering his 
opinion accepted as fact  the statements that the veteran 
made about his pulmonary condition and the veteran's report 
of having self-diagnosed and treated asthma in service.  The 
evidence of record clearly and convincingly rebuts the 
veteran's account of having diagnosed and treated his asthma 
himself during service, as explained above.  Thus, Dr. 
K.B.D.'s opinion, while competent, is afforded no probative 
value.    

Moreover, the Board has considered the veteran's assertion 
that his current asthma is related to in-service Agent Orange 
exposure.  In order to establish presumptive service 
connection for a disease associated with exposure to certain 
herbicide agents, the veteran must show the following:  (1) 
that he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975; (2) 
that he currently suffers from a disease associated with 
exposure to certain herbicide agents enumerated under 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period prescribed in § 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  However, the veteran is not entitled to 
presumptive service connection based on herbicide exposure 
because asthma is not a disease enumerated under C.F.R. 
§ 3.309(e).  McCartt v. West, 12 Vet. App. 164 (1999).  
Additionally, the most probative evidence of record does not 
support the veteran's assertion that asthma is related to 
herbicide exposure.  Although the veteran has some medical 
training and is considered competent to render a medical 
opinion regarding the cause of his asthma, the Board finds 
that the probative value of his opinion is significantly 
outweighed by the findings of the National Academy of 
Sciences (NAS), which has not identified a positive 
association asthma and herbicide exposure.  38 U.S.C.A. 
§ 1116 (West 2002).  Diseases listed at 38 C.F.R. § 3.309(e) 
are based on findings provided from scientific data furnished 
by the NAS, which conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam era and each disease suspected 
to be associated with such exposure" and submits biennial 
reports with the most recent findings.  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates 
the necessary regulatory changes to reflect the latest 
additions of diseases shown to be associated with exposure to 
herbicides.  The Secretary has not determined that a 
presumption of service connection based on herbicide exposure 
in Vietnam is warranted for asthma.  Furthermore, there is 
probative medical evidence of record that indicates that the 
veteran's asthma is related to allergies and pollen.  
Consequently, the Board finds no merit in the theory of 
service connection of asthma based on herbicide exposure.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for asthma.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Increased Evaluation for PTSD

The veteran contends that he is entitled to a higher 
disability evaluation for his service-connected PTSD.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007), which reflects evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is prescribed when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2007).

A 70 percent is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation as 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.  Id.  

After careful review of the medical evidence relevant to the 
appeal period to include VA treatment records and examination 
reports, the Board finds that the disability picture 
associated with the veteran's PTSD more closely approximates 
the schedular criteria for a 70 percent disability rating for 
reasons explained below.  

In that regard, the Board recognizes that the veteran has not 
demonstrated spatial disorientation, speech that is 
intermittently illogical, obscure, and irrelevant, or neglect 
of personal appearance and hygiene due to PTSD at any time 
relevant to the current appeal period.  Rather, the medical 
evidence shows that the veteran's orientation, speech, and 
appearance and hygiene have been normal or appropriate.  
Additionally, there is no evidence that the veteran has near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively as a 
result of his PTSD.  Relevant medical evidence alternatively 
shows that the veteran has reported only transient periods of 
depression and objectively demonstrated some anxiety at times 
but with no indication that depression or anxiety interferes 
with his ability to function.  Furthermore, the veteran does 
not demonstrate difficulty adapting to stressful 
circumstances (including work) or an outright inability to 
establish and maintain effective relationships due to his 
PTSD.  The record reflects that the veteran has been married 
to his wife for over 30 years.  Additionally, the veteran 
reported that he had maintained his current job since 1985 
and his psychiatric symptoms were not a significant problem 
in his work setting at the May 2006 VA examination and the 
May 2006 VA examiner specifically wrote that the veteran's 
mental health symptoms were not currently impairing his work 
performance.  

Nevertheless, the veteran has typically reported having 
suicidal ideation related to his PTSD at VA mental health 
evaluations performed during the time relevant to the appeal 
period.  Additionally, the veteran engages in obsessional 
rituals that interfere with routine activities due to his 
PTSD as the May 2006 VA examination report notes that the 
veteran demonstrated significant hypervigilant behavior such 
as shopping only late at night to avoid crowds and some 
exaggerated startle response.  Furthermore, the veteran has 
shown impaired impulse control as a result of his PTSD as the 
evidence indicates that the veteran has frequent anger and 
irritability usually directed toward his family.  Moreover, 
VA mental health providers have typically assigned a GAF 
score of 50 for PTSD during the time relevant to the current 
appeal period, which is reflective of serious symptoms or 
impairment in social or occupational functioning, as 
explained above.

In sum, the medical evidence of record does not show that the 
veteran demonstrates many of the psychiatric symptoms 
contemplated in the schedular criteria for a 70 percent 
disability rating.  However, the PTSD symptomatology 
demonstrated by the veteran and reported at the Travel Board 
hearing, particularly with respect to his frequent reports of 
suicidal ideation, considered together with the GAF score of 
50 assigned by mental health examiners during the appeal 
period indicating the presence of serious impairment due to 
PTSD are persuasive in resolving doubt in favor of the 
veteran and finding that the assignment of a 70 percent 
rating for PTSD is warranted in this case.  38 C.F.R. § 4.7 
(2007).      

However, the medical evidence of record does not additionally 
show that the veteran is entitled to the next higher rating 
of 100 percent for any time relevant to the current appeal 
period because there is no indication of total occupational 
and social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations, grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name as a result of PTSD.  

To the extent that the veteran's service-connected PTSD 
adversely affects his employability, such has been 
contemplated in the assignment of the 70 percent schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
exceptional or unusual disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


